Citation Nr: 1441467	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for right knee degenerative joint disease, status post total knee replacement.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left knee degenerative arthritis, increased the rating for left wrist injury with traumatic arthritis rom 10 percent to 20 percent, continued the disability ratings for asthma, hypertension, and hemorrhoids, and denied service connection for right knee degenerative joint disease, status post total knee replacement, erectile dysfunction, and an unspecified right hand condition.  The Veteran filed a June 2010 notice of disagreement with regard to the right knee condition and erectile dysfunction only.  He subsequently perfected his appeal with regard to these issues.

The Board notes that the Veteran's right knee condition was originally denied service connection in a September 2005 rating decision that has become final.  Although the issue of new and material evidence for the right knee condition was not explicitly addressed in the April 2010 rating decision, this issue was effectively reopened and decoded on the merits.  Therefore, the Board must address this issue first before considering the underlying claim on the merits.

In his May 2011 VA Form 9, the Veteran had requested a video conference hearing before the Board.  In November 2011, he withdrew that request.  He has not submitted any subsequent requests for a hearing and so the Board can proceed to a decision on the merits.



FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO denied the Veteran's claim of service connection for a right knee condition; the Veteran did not file a substantive appeal after a September 2006 statement of the case was issued.
 
2.  The evidence received since the September 2005 decision raises a reasonable possibility of substantiating the claim.

3.  The Veteran likely has right knee arthritis (and now replacement) attributable to military service.

4.  The Veteran's erectile dysfunction is due, in part, to his service connected hypertension.


CONCLUSIONS OF LAW

1.  New and material evidence has been received with respect to the claim of service connection for a right knee condition and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran's right knee degenerative joint disease, status post total knee replacement, is likely the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The Veteran's erectile dysfunction is due, in part, to his service connected hypertension.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.3.04, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Right Knee

The Veteran's right knee condition was originally denied service connection in a September 2005 rating decision because there was no documented in-service right knee disease or injury and there was no showing that a compensable degree of right knee arthritis had manifested within the first year after his separation from service.  The Veteran filed an April 2006 notice of disagreement with this rating decision and was issued a statement of the case in September 2006.  The Veteran, however, did not perfect his appeal of this rating decision as he failed to submit a timely substantive appeal or VA Form 9 in response to this statement of the case.  As such, the September 2005 rating decision became final.

The Veteran filed a new claim in January 2009, alleging entitlement to service connection on a secondary basis.  To this end, the Veteran submitted lay evidence of a causal connection between his service connected left knee disability and his claimed right knee condition.  Additionally, the Veteran underwent a VA examination in July 2009.  In relevant part, that examiner diagnosed the Veteran with degenerative joint disease of the right knee, which was less likely than not secondary to his left knee degenerative joint disease, but his right knee condition was aggravated by his service connected left knee condition.  While not directly addressing the reasons for the prior denial, this evidence suggests a causal connection between the Veteran's service connected left knee disability and his claimed right knee condition, which raises a reasonable possibility of substantiating the claim.

Accordingly, the Board concludes that the criteria for reopening a claim of service connection for a right knee condition have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Service Connection - Right Knee

Although the Veteran has most recently pursued a theory of secondary service connection, the Board finds sufficient evidence of continuity of symptomatology that allows for an award of direct service connection.  Thus, discussion of secondary service connection is not necessary.

The VA and private treatment records show diagnoses of osteoarthritis/degenerative joint disease at the beginning of the claims period, followed by a right total knee anthroplasty in February 2009.  Although presumptive service connection is available for arthritis if the disease became manifest to a degree of 10 percent or more within one year of separation, there was no x-ray evidence during the relevant period.  The first evidence of right knee arthritis was a March 1998 x-ray, five years after the Veteran's separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection for arthritis may be established by a continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  At the time of his October 2009 VA examination, the Veteran reported a long history of problems with his right knee, which were treated with intra articular steroid injections in 1996, but stated that his left knee symptoms were more severe and were the focus of his attention.  In this way, the Veteran has reported continuous right knee symptoms since his military service.  The Board finds the Veteran's lay evidence on this point to be competent and credible.  Thus, the evidence favors a finding of continuity of symptomatology dating back to military service.  Accordingly, service connection for right knee disability is warranted.

Service Connection - Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  To this end, he underwent an October 2009 VA examination, which diagnosed him with erectile dysfunction.  The accompanying opinion confusingly stated the erectile dysfunction was multifactorial to include diabetes mellitus with autonomic neuropathy, hypertension, obesity, and dyslipidemia. Then the examiner opined that the erectile dysfunction is not related to hypertension medication due to no medication change at time of onset of erectile dysfunction.  While this is clearly a negative opinion with regard to a causal link between the Veteran's hypertension medication and his current erectile dysfunction, it seems to be a positive opinion regarding a link between his hypertension itself and his erectile dysfunction.  Even though the Veteran's hypertension is not the only cause (indeed, the examiner notes diabetes, obesity, and dyslipidemia as other contributing factors), it is found to be a cause of his erectile dysfunction.  Thus, the criteria for service connection of erectile dysfunction secondary to hypertension have been met.


ORDER

New and material evidence having been received; the claim of service connection for a right knee disability is reopened.

Service connection for right knee degenerative joint disease, status post total knee replacement, is granted.

Service connection for erectile dysfunction is granted.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


